1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       AUG 21 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     LAURA ALEXIS, an Individual,                    No. 17-56481

                     Plaintiff-Appellee,             D.C. No. 3:15-cv-00691-CAB-
                                                     BLM
      v.

     JAMES B. ROGERS; et al.,                        MEMORANDUM*

                     Defendants-Appellants.
 7
 8                      Appeal from the United States District Court
 9                         for the Southern District of California
10                    Cathy Ann Bencivengo, District Judge, Presiding
11
12                              Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

15         James B. Rogers, Gladys Holdings, LLC, and Beeland Interests, Inc. appeal

16   from the district court’s order denying their motion for attorney’s fees. We have

17   jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. EEOC

18   v. United Parcel Serv., Inc., 424 F.3d 1060, 1068 (9th Cir. 2005). We affirm.


           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
1         The district court did not abuse its discretion by denying defendants’ motion

2   for attorney’s fees because the record does not support a finding that plaintiff’s

3   claims were frivolous, unreasonable, or without foundation. See Rosenman v.

4   Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, 110 Cal. Rptr. 2d 903,

5   906-09 (Ct. App. 2001) (discussing standard for awarding attorney’s fees under

6   Cal. Gov. Code § 12965(b) and explaining that attorney’s fees should only be

7   awarded to prevailing defendants in “rare cases”).

8         AFFIRMED.




                                              2                                    17-56481